DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (US 9,902,491 B2).
Regarding claim 1: Chan teaches an unmanned aerial vehicle (UAV) apparatus (V), comprising: 
an airframe (B); 
a plurality of spherical motors (fig. 14: 226; various motors are disclosed for implementation in ball joint 226 in c. 12, ℓ. 1-6, c. 15, ℓ. 42—c. 16, ℓ. 23) carried by the airframe (c. 15, ℓ. 15-21); and 
a plurality of rotatable propellers (R) each being carried by one of the spherical motors (fig. 4A).
Regarding claim 10: Chan provides the apparatus of claim 1, wherein the airframe includes: 
a central portion (at B); and 
at least three outer portions (A) positioned outwardly from the central portion (see fig. 4A).
Regarding claim 11: Chan provides the apparatus of claim 10, wherein each of the at least three outer portions carries one of the rotatable propellers (see fig. 4A).
Regarding claim 12: Chan provides the apparatus of claim 10, wherein the at least three outer portions include at least three arms (A), at least a portion of one of the at least three arms is separated from other ones of the at least three arms neighboring the one of the at least three arms (fig. 4A: the arms are separate from each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 9,902,491 B2) in view of Toyama et al. (US 8,841,868 B2) and Lee et al. (US 2010/0264756 A1).
Regarding claims 2 and 5: Chan provides the apparatus of claim 1, but is silent to the particulars of the ball joint 226 and is therefore silent to the spherical motors having stators carrying rotors.
Toyama teaches an ultrasonic spherical motor (figs. 1-3: 1; c. 5, ℓ. 26-31: “spherical ultrasonic motor”) which includes a plurality of stators (9a, 9b, 9c) carrying a rotor (3).
Toyama does not teach the application of ultrasonic spherical motors to aircraft, however Lee teaches a spherical motor for use in rotorcraft (¶ 0009: “a spherical wheel motor (SWM) for applications (such as … helicopter…”) which includes a plurality of stators (fig. 7: design B has three stators at M4, M1,3 and M2) carrying a rotor (fig. 7: at PMR). Lee discloses that advantageously, these motors allow contact free articulation in ball joints (¶ 0010-0011). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft ball joints of Chan in the form of ultrasonic spherical motors as taught by Toyama, for the purpose of providing contact-free articulation (Lee ¶ 0010-0011). Since Lee teaches that spherical motors are suitable for use in helicopters (Lee ¶ 0009), one having ordinary skill in the art would think to look to the art of spherical motors and would consider Toyama as applicable art to the field of motorized ball joint mechanisms, shared with the ball joint of Chan, and would moreover have reasonable expectations of success in applying the teachings of Toyama to the aircraft of Chan due to the teachings of Lee.
Regarding claim 3: Chan, as modified, provides the apparatus of claim 2, wherein the plurality of stators carry a part of the rotor (Toyama fig. 2: stators 9 carry rotor 3).
Regarding claim 4: Chan, as modified, provides the apparatus of claim 3, wherein the plurality of stators include a piezoelectric member (Toyama c. 7, ℓ. 9-22: “piezoelectric element 24”).
Regarding claim 6: Chan, as modified, provides the apparatus of claim 5, wherein the ultrasonic spherical motor includes: 
a plurality of stators (Toyama 9a-c) having fixed positions relative to the airframe (c. 15, ℓ. 19-25: the stators may be fixed in one embodiment of the spherical motor); and
a rotor (Toyama 3) carrying one of the rotatable propellers (as incorporated into Chan, the propeller would be carried by the rotor of Toyama), the rotor being rotatable relative to the plurality of stators (c. 15, 19-25: the stators may rotatably support the rotor).
Regarding claim 7: Chan, as modified, provides the apparatus of claim 6, wherein: 
the rotor includes a propeller shaft (Chan 230) having a shaft axis (vertically along its length in fig. 14) and carrying the one of the rotatable propellers (see fig. 14: at R); and 
rotation of the rotor about the shaft axis rotates the one of the rotatable propellers about the shaft axis (rotation at the joint 226 about the axis of the shaft 230 would rotate the propeller about its axis).
Regarding claim 8: Chan, as modified, provides the apparatus of claim 6, wherein: 
the rotor carries an electric motor (Chan c. 11, ℓ. 16-26: the power plant may be located “at the rotor/arm system”; c. 12, ℓ. 7-17: the motor may be electric), the electric motor having a propeller shaft (fig. 14: 230) carrying the one of the rotatable propellers and being rotatable about a shaft axis (along its length; vertically in fig. 14); and 
activation of the electric motor rotates the propeller shaft and the one of the rotatable propellers about the shaft axis (Chan c. 12, ℓ. 7-17).
Regarding claim 9: Chan, as modified, provides the apparatus of claim 5, wherein the ultrasonic spherical motor includes: 
a rotor (Toyama 3) having a fixed position relative to the airframe (c. 5, ℓ. 53-63: support member 3 and fixing member 4 are fixed and do not rotate); and 
a plurality of stators (Toyama 9a, 9b, 9c) carrying one of the rotatable propellers (they carry the payload 2 in Toyama and would carry the propellers when incorporated into Chan), the plurality of stators being rotatable as a unit relative to the rotor (c. 5, ℓ. 63-65: moveable member 5 rotates relative to support 3; figs. 1-3: stators 9a-c are mounted to moveable member 5).

Claim(s) 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 9,902,491 B2) in view of Matsue et al. (US 10,086,937 B2).
Regarding claim 13: Chan provides the apparatus of claim 1, further comprising a controller (fig. 24) programmed with instructions that, when executed, cause the controller to tilt the propellers (c. 17, ℓ. 23-31; c. 19, ℓ. 40-64). Chan is however silent to specifically directing the motors to tilt the propellers in response to a request to change a direction of travel.
Matsue teaches an aerial vehicle (100) with motors (120) which can tilt propellers (140) and a controller (160) programmed with instructions that, when executed, cause the controller to:
receive a request to change a direction of travel of the airframe (c. 5, ℓ. 45-58: “an orientation specified by external instructions”); and 
in response to the request, direct at least one of the plurality of motors to tilt at least one of the rotatable propellers corresponding to the at least one of the plurality of motors (c. 5, ℓ. 61-66).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the controller of Chan to tilt the propellers in response to instructions to change the direction of travel, as taught by Matsue, for the purpose of enabling the controller to control the orientation of the aerial vehicle.
Regarding claim 14: Chan, as modified, provides the apparatus of claim 13. Chan is silent to tilting the propellers without directing the airframe to tilt.
Matsue teaches a controller which can direct the at least one of the motors to tilt the at least one of the rotatable propellers without directing the airframe to tilt (Matsue c. 11, ℓ. 31-49), which maneuver generates a stronger torque than yaw maneuvers relying on varying the rotation speed of opposing rotors (c. 11, ℓ. 31-33). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the controller of Chan to tilt the propellers without tilting the airframe as taught by Matsue for the purpose of providing faster yaw motion.
Regarding claim 15: Chan, as modified, provides the apparatus of claim 13, wherein directing the at least one of the plurality of spherical motors to tilt the at least one of the rotatable propellers includes: 
Matsue teaches a controller (160) which can tilt one of the propellers in a first direction and tilt another propeller in a second direction opposite the first direction (figs. 16-17; c. 11, ℓ. 31-49), which maneuver generates a stronger torque than yaw maneuvers relying on varying the rotation speed of opposing rotors (c. 11, ℓ. 31-33). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the controller of Chan to tilt the propellers for yaw as taught by Matsue for the purpose of providing faster yaw motion.
Regarding claim 16: Chan, as modified, provides the apparatus of claim 13, but is silent to an imaging device where the controller can tilt the propellers without tilting the imaging device.
Matsue teaches an imaging device (200) carried by the airframe (110); 
a controller (160) which can direct the at least one of the motors to tilt the at least one of the rotatable propellers without changing an orientation of the imaging device (Matsue c. 11, ℓ. 31-49; since the imaging device is fixed to the airframe, it will also remain level), which maneuver generates a stronger torque than yaw maneuvers relying on varying the rotation speed of opposing rotors (c. 11, ℓ. 31-33). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the controller of Chan to tilt the propellers without tilting the imaging device as taught by Matsue for the purpose of providing faster yaw motion.
Regarding claim 17: Chan, as modified, provides the apparatus of claim 16, wherein directing the at least one of the spherical motors includes directing the at least one of the spherical motors to tilt without causing the imaging device to image the airframe (Matsue c. 6, ℓ. 14-24: as configured by Matsue, the airframe will not be imaged upon tilting the motors).
Regarding claim 18: Chan, as modified, provides the apparatus of claim 13, wherein directing the at least one of the spherical motors includes directing the at least one of the spherical motors to tilt a thrust axis of the at least one of the rotatable propellers outwardly away from the airframe (Matsue fig. 16).
Regarding claim 19: Chan, as modified, provides the apparatus of claim 13, but is silent to remote control. However, the examiner takes Official notice that it is known in the art to operate a UAV from a controller at a remote location using wireless communication devices in both the UAV and the remote location. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided Chan with remote control for the purpose of operating it remotely.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 9,902,491 B2) in view of Toyama et al. (US 8,841,868 B2), Lee et al. (US 2010/0264756 A1) and Matsue et al. (US 10,086,937 B2).
Regarding claim 20: Chan provides the apparatus of claim 1, wherein: 
the airframe includes at least four arms (fig. 4A: arms A); 
the plurality of spherical motors include four spherical motors (fig. 14: 226), each carried by a corresponding one of the arms (see figs. 4A, 14), wherein each of the spherical motors includes: 
rotatable relative to the corresponding one of the arms about at least a first axis (X) and a second axis (the unlabeled axis parallel to the horizontal Z axis; perpendicular to X and passing through 226, shown to articulate in at least fig. 15F where 216 rotates about horizontal axis Z but the rotor R remains upright, c. 15, ℓ. 22-35) intersecting with the first axis (see figs. 14, 15A-15F);
a propeller shaft (230) carried by the rotor and being rotatable relative to the corresponding one of the arms about a third axis (shown as X in fig. 7A) intersecting with the first and second axes (fig. 14: the axis of shaft 230 intersects with the axes passing through 226); and 
the plurality of rotatable propellers include four propellers (R), each carried by the propeller shaft of a corresponding one of the spherical motors (see fig. 4A); 
the apparatus further comprising: 
a controller (fig. 24) programmed with instructions that, when executed, cause the controller to: 
receive a request to change a direction of travel of the airframe (); and 
in response to the request, direct at least one of the four ultrasonic spherical motors to tilt a corresponding one of the propellers ().
Chan provides a spherical joint (226) but is silent to the particulars of the ball joint 226 and is therefore silent to the spherical motors being ultrasonic spherical motors or having stators carrying rotors.
Toyama teaches an ultrasonic spherical motor (figs. 1-3: 1; c. 5, ℓ. 26-31: “spherical ultrasonic motor”) which includes a plurality of stators (9a, 9b, 9c) having fixed positions (c. 15, ℓ. 19-25: the stators may be fixed in one embodiment of the spherical motor); and 
a rotor (3) in contact with the stators (c. 8, ℓ. 26-35) and being rotatable relative to the plurality of stators (c. 15, 19-25: the stators may rotatably support the rotor) about at least a first axis and a second axis intersecting with the first axis (see fig. 1).
Toyama does not teach the application of ultrasonic spherical motors to aircraft, however Lee teaches a spherical motor for use in rotorcraft (¶ 0009: “a spherical wheel motor (SWM) for applications (such as … helicopter…”) which includes a plurality of stators (fig. 7: design B has three stators at M4, M1,3 and M2) carrying a rotor (fig. 7: at PMR). Lee discloses that advantageously, these motors allow contact free articulation in ball joints (¶ 0010-0011). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft ball joints of Chan in the form of ultrasonic spherical motors as taught by Toyama, for the purpose of providing contact-free articulation (Lee ¶ 0010-0011). Since Lee teaches that spherical motors are suitable for use in helicopters (Lee ¶ 0009), one having ordinary skill in the art would think to look to the art of spherical motors and would consider Toyama as applicable art to the field of motorized ball joint mechanisms, shared with the ball joint of Chan, and would moreover have reasonable expectations of success in applying the teachings of Toyama to the aircraft of Chan due to the teachings of Lee.
Chan is however silent to specifically directing the motors to tilt the propellers in response to a request to change a direction of travel.Matsue teaches an aerial vehicle (100) with motors (120) which can tilt propellers (140) and a controller (160) programmed with instructions that, when executed, cause the controller to:
receive a request to change a direction of travel of the airframe (c. 5, ℓ. 45-58: “an orientation specified by external instructions”); and 
in response to the request, direct at least one of the plurality of motors to tilt at least one of the rotatable propellers corresponding to the at least one of the plurality of motors (c. 5, ℓ. 61-66).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the controller of Chan to tilt the propellers in response to instructions to change the direction of travel, as taught by Matsue, for the purpose of enabling the controller to control the orientation of the aerial vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647